Citation Nr: 0025065	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  98-19 761 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
improved Department of Veterans Affairs (VA) pension benefits 
in the amount calculated as $10,697.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision by the 
Committee on Waivers and Compromises (Committee) of the San 
Juan, Puerto Rico VA Regional Office (RO), which determined 
that the veteran committed misrepresentation in the creation 
of the overpayment and thus, waiver was precluded.  

In October 1997 VA Form 9, the veteran requested a personal 
hearing at the RO.  In August 1999, the veteran withdrew his 
request for a hearing and requested that the case be sent to 
the Board.  

In an April 2000 Supplemental Statement of the Case, the 
Committee rescinded the previous finding of misrepresentation 
was rescinded, and denied waiver on the basis that collection 
of the debt would not be against equity and good conscience.


FINDINGS OF FACT

1.  The veteran was awarded disability pension in April 1992.

2.  The RO notified the veteran at the time of the original 
award, as well as in subsequent correspondence, of his 
obligation to immediately notify the VA of any change in 
family income and to report all income.

3.  In April 1997, the RO determined that the veteran and his 
spouse had been earning income since February 1993.

4.  In April 1992, the veteran's disability pension benefits 
were reduced effective February 1, 1993, and terminated 
effective January 1, 1996, based on the receipt of earned 
income by the veteran and his spouse.  This action created an 
overpayment of $10,697.

5.  It is not contrary to equity and good conscience to deny 
a waiver of recovery of the amount of the debt of $10,697, 
resulting from the veteran's overpayment of disability 
pension benefits.


CONCLUSION OF LAW

Recovery of an overpayment of disability pension benefits in 
the amount of $10,697 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1992, the veteran was awarded disability pension.  
The veteran was sent several award letters, beginning in 
April 1992, in which he was advised that his rate of pension 
was directly related to his income and to notify the VA of 
any changes in income, and that he was to report the total 
amount and source of all income received as failure to do so 
may result in the creation of an overpayment.   

In EVRs dated in May 1993, June 1994, and January 1996, the 
veteran reported that he received income from retirement and 
that neither he nor his spouse received income from any other 
source.  In 1997, the RO discovered that the veteran and his 
spouse had received income from other sources beginning in 
1993.  In April 1997, the veteran was notified that his 
benefits were being reduced retroactive to February 1, 1993 
and terminated retroactive to January 1, 1996 due to the 
family's receipt of earned income.  He was thereafter 
notified of an overpayment in the amount of $10,697. 

In an October 1997 statement, the veteran reported that the 
termination of his pension and collection of the overpayment 
would result in financial hardship.  The veteran's October 
1997 financial status report reflected that the veteran's 
total monthly income was $1583.  Total monthly expenses were 
$1653, including $600 for food, $145 for utilities and heat, 
$250 for medical expenses, $100 for transportation, $100 for 
clothing, and $458 in installment contracts.  Monthly 
expenses exceeded monthly income by $70. 

As noted above, in an April 1998 decision, the Committee 
found misrepresentation on the part of veteran.  
Subsequently, in April 2000, the Committee, in a Supplemental 
statement of the case, rescinded the finding of 
misrepresentation and denied waiver on that basis that 
collection of the debt would not be against equity and good 
conscience.  In April 1999, the veteran reported that his 
spouse began receiving Social Security benefits of $482 per 
month in December 1998.  In an August 1999 statement, the 
veteran reported that he had stopped working in June 1998, 
but in December 1999, the veteran advised that he began 
working again in August 1999 and received approximately $794 
per month ($397 for 80 hours work less holidays and days 
absent).  Although the veteran's family income increased, the 
veteran did not file an updated financial status report and 
did not indicate that his bills had increased.  

As noted above, the Committee, in April 2000, denied the 
request for waiver on that basis that collection of the debt 
would not be against equity and good conscience.  The 
Committee determined that the veteran was at fault in the 
creation of the overpayment, that there was significant 
unjust enrichment by the veteran, and that recovery of the 
overpayment did not prevent the veteran from meeting the 
basic necessities of life.

A party who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (1999).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 1991); 38 C.F.R. § 1.965(b) (1999).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994)(citing 38 C.F.R. § 1.965). 

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, or bad faith, 
the request for waiver will be evaluated pursuant to the 
principles of equity and good conscience found in 38 C.F.R. 
§ 1.965(a)(1999).  In applying the equity and good conscience 
standard to a case, the factors to be considered by the 
adjudicator are:  (1) whether actions of the debtor 
contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his detriment due to his reliance upon receipt of 
VA benefits.  Additionally, the adjudicator must conduct a 
"balancing of the faults," weighing the fault of the debtor 
against any fault attributable to the VA.  38 C.F.R 
§ 1.965(a)(1999).

Upon review of the record, the Board notes that the veteran 
has been found to have been at fault in the creation of the 
overpayment because he failed to inform the RO in a timely 
manner of receipt of earned income by himself and his spouse.  
In fact, after the initial April 1997 letter advising the 
veteran of the proposed monetary adjustments and termination 
of his VA pension benefits, the veteran, in an April 1997 
statement, acknowledged that he was working and the 
appropriate monetary adjustment should be made to his 
account.  Thus, the veteran does not take issue with the 
creation of the overpayment.  Accordingly, the Board finds 
that the veteran's actions contributed to the creation of the 
debt.  There was no fault on the part of the VA in the 
creation of the debt.  
 
The Board also finds that recovery of the debt would not 
nullify the objective for which benefits were intended.  The 
purpose of pension benefits is to provide income to veterans 
who are unemployable by reason of their disabilities and who 
meet certain financial status criteria.  Without the benefit 
of accurate and timely information, the VA is unable to 
determine whether a veteran meets the criteria.   Therefore, 
the Board finds that to recover the overpayment of such 
benefits does not nullify the objective of the payment, as 
the veteran did not provide the information which was 
required to determine his entitlement to the benefits 
received.  The Board further finds that the evidence does not 
show that the veteran incurred a legal obligation or changed 
his position to his detriment in reliance upon the receipt of 
VA benefits.  The Board also finds that failure on the 
veteran's part to make restitution would result in unfair 
gain to him because he would remain in receipt of benefits to 
which he is not legally entitled.

As to his assertion that repayment of the claim would result 
in financial hardship, the Board notes that the regulation 
provides that consideration should be given to whether 
collection of the indebtedness would deprive the debtor of 
the basic necessities.  As noted above, an October 1997 
financial status report revealed that the veteran's monthly 
expenses exceed his income by $70.  At that time, he was 
paying about $459 a month to private creditors.  In 1999, his 
spouse began receiving Social Security benefits, and since 
his monthly earnings were approximately the same as 
previously, the family's income was thereby increased by 
approximately $480 per month.  He has not provided any 
information showing that his monthly expenditures for 
necessities had increased.  Accordingly, there is no 
financial evidence to show that he or his family will 
deprived of the basic necessities by repayment of this debt.  
From the evidence of record, the Board finds that there is 
room in his monthly budget to permit repayment of the debt to 
the Government without depriving his family of the basic 
necessities of life or imposing undue financial hardship on 
them.  He is expected to accord this debt the same 
consideration as he does his debts to private creditors. 

As the Board concludes that there is no evidence of record 
that the collection of the indebtedness would deprive the 
debtor of the basic necessities of the life, the Board finds 
that recovery of the overpayment of $10,697 would not be 
against the principles of equity and good conscience.  
Accordingly, waiver of recovery of the overpayment is denied.  


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits in the amount of $10,697 is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

